DETAILED ACTION
 
Status
1.	This Office Action is responsive to claims amendment filed for app no. 16767128 on August 26, 2021. Please note claims 1-4 and 6-20 are pending and have been examined.
 
America Invents Act
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
3. 	The present application claims foreign priority benefits from CN201910009236.4 filed in China on 01/04/2019. The priority documents were electronically retrieved on 05/27/2020. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

5.	Claims 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Dependent claims dependent from and therefore inherit the same issue as the base claims.

6.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

7.	Claims 11, 15 and 18 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claims 11, 15 and 18 each depends from claim 1 and substantially repeats the same limitations.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
	Dependent claims dependent from and therefore inherit the same issue as the base claims.

Claim Rejections - 35 USC § 102
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


9.	Claims 1, 2 and 6-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xiang et al. (CN 206193729 U, For reference, please note that English machine translation of CN 206193729 U is used for mapping).

Regarding claim 1 (Currently amended), Xiang discloses: A display panel (see Fig. 6, discloses the touch display panel), comprising: a touch display region and a border region (see annotated Fig. 6 below for a touch display region and a border region), the border region being located at at least one side of the touch display region (see annotated Fig. 6 below in which border region is located on the lower end/side of the touch display region), a plurality of touch drive lines and a plurality of multi-path selection units being disposed within the touch display region (Fig. 6, [0078], plurality of touch signal lines 62 and a plurality of touch multiplexers 632 are disposed with in the touch display region as illustrated in annotated figure below), at least one of the multi-path selection units being electrically connected with at least part of the plurality of touch drive lines (Fig. 6. a plurality of touch multiplexers 632 are electrically connected with a plurality of touch signal lines 62), the border region comprising a wiring region (see annotated Fig. 6 below, wiring region), and input signal lines of the multi-path selection units being arranged within the wiring region (Fig. 6, touch signal transmission lines 631 that connect the multiplexers 632 are arranged within the wiring region as shown in annotated figure 6 below),
(see annotated Fig. 6, above, the integrated drive circuit 15 is located outside of the wiring region as shown in figure), the drive circuit comprises a plurality of signal output units (Fig. 6, [0050], discloses the signal output terminals/nodes of the integrated drive circuit 15 are connected to plurality of multiplexer 632 through touch signal transmission line 631. Examiner reads signal output terminals/nodes of the integrated drive circuit 15 as signal output units), the plurality of signal output units are electrically connected with the multi-path selection units, one to one, through the input signal lines (Fig. 6, signal output terminals/nodes of the integrated drive circuit 15 are electrically connected one to one with the plurality of multiplexer 632 through  touch signal transmission line 631), and the signal output units time-divisionally drive the plurality of touch drive lines electrically connected with the multi-path selection units through the multi-path selection units (Fig. 6, [0077]-[0078] discloses each touch multiplexer 632 is electrically connected to the integrated driving circuit 15 through a touch signal transmission line 631, and the signal output from the signal output unit drives a plurality of touch signal lines 62 electrically connected to the touch multiplexer 632 through the touch multiplexer 632 in a time-sharing manner).  



    PNG
    media_image1.png
    963
    1061
    media_image1.png
    Greyscale

Annotated Fig. 6, Xiang

Regarding claim 2 (Original), Xiang teaches the limitations of parent claim 1. Xiang further teaches wherein a quantity of the plurality of touch drive lines is N (Fig. 6, see n touch signal lines 62), each of the plurality of selection units is electrically connected with m touch drive lines (Fig. 6, see touch signal transmission line 631), and a quantity of the input signal lines is N/m, wherein 1<m<N, and m and N are both natural numbers (Fig. 6, [0077]-[0078], discloses the touch multiplexer 632 is electrically connected with integrated driving circuit 15 through the touch signal transmission lines 631 and transmit touch signals to each n touch signal line 62, where n is a positive integer and n>1. For example, as shown in figure 6, two touch signal transmission line 631 are connected to each multiplexer 632 and supplies signal to eight touch signal lines 62. Since when the number of the signal lines 62 is n and n is a positive integer and n>1, n must be a natural number and satisfy N>m>1)). 

Regarding claim 6 (Currently Amended), Xiang teaches the limitations of parent claim 1. Xiang further teaches a selection signal line for controlling gated paths of the multi-path selection units (Fig. 3-Fig. 5, [0059-[0060], control terminal of the multiplexer is electrically connected with the clock signals), the selection signal line being also disposed within the touch display region (see annotated Fig. 6, discloses the multiplexer comprising clock signal are disposed with in the touch display region), and controlling ends of the multi-path selection units being all electrically connected with the selection signal line (Figs. 3-6, [0059]-[0060], control terminals of the multiplexers are electrically connected with the clock signals and control the output terminals of the multiplexer in a time-divisional manner).  

Regarding claim 7 (Original), Xiang teaches the limitations of parent claim 6. Xiang further teaches wherein the selection signal line inputs a gating signal to the multi-path selection units to control the input signal lines to sequentially connect to the plurality of touch drive lines (Figs. 3-6, [0059]-[0060], discloses control terminals of the multiplexers are electrically connected with the clock signals and control the output terminals of the multiplexer in a time-divisional manner based the corresponding data line group).  

Regarding claim 8 (Original), Xiang teaches the limitations of parent claim 1. Xiang further teaches wherein the touch display region is provided with a plurality of contacts for external connection (see annotated Fig. 6 below. Examiner reads the electrical connection region/connection pad of touch signal transmission lines 631 on multiplexers 632 as contacts), and the input signal lines are electrically connected with the multi-path selection units through the contacts (see Fig. 6, discloses the touch signal transmission line 631 are electrically connected to the multiplexer 632 through the contacts).


    PNG
    media_image2.png
    963
    1061
    media_image2.png
    Greyscale

Regarding claim 9 (Currently Amended), Xiang teaches the limitations of parent claim 1. Xiang further teaches wherein the drive circuit is a drive chip of touch and display driver integration (Figs. 1, Fig. 6, [0050]-[0052] discloses that the touch display panel 100 includes a plurality of touch electrodes 11, a plurality of data line groups 12, and an integrated driving circuit 15. Among them, the plurality of data lines 12 and the touch electrodes 11 can be electrically connected with an integrated driving circuit 15. Therefore, integrated driving circuit 15 in a driving chip integrating touch and display drivers).
Regarding claim 10 (Currently amended), Xiang discloses: A display device (Fig. 7, discloses the touch display device), comprising the display panel according to claim 1 (see rejection of claim 1 above).

Regarding claim 11 (Previously Presented), Xiang teaches the limitations of parent claim 2. Xiang further teaches wherein the border region further comprises a drive circuit located outside the wiring region (see annotated Fig. 6, above, the integrated drive circuit 15 is located outside of the wiring region as shown in figure), the drive circuit comprises a plurality of signal output units (Fig. 6, [0050], discloses the signal output terminals/nodes of the integrated drive circuit 15 are connected to plurality of multiplexer 632 through touch signal transmission line 631. Examiner reads signal output terminals/nodes of the integrated drive circuit 15 as signal output units), the plurality of signal output units are electrically connected with the multi-path selection units, one to one, through the input signal lines (Fig. 6, signal output terminals/nodes of the integrated drive circuit 15 are electrically connected one to one with the plurality of multiplexer 632 through  touch signal transmission line 631), and the signal output units time-divisionally drive the plurality of touch drive lines electrically connected with the multi-path selection units through the multi-path selection units (Fig. 6, [0077]-[0078] discloses each touch multiplexer 632 is electrically connected to the integrated driving circuit 15 through a touch signal transmission line 631, and the signal output from the signal output unit drives a plurality of touch signal lines 62 electrically connected to the touch multiplexer 632 through the touch multiplexer 632 in a time-sharing manner).  

claim 12 (Previously Presented), Xiang teaches the limitations of parent claim 11. Xiang further teaches a selection signal line for controlling gated paths of the multi-path selection units (Fig. 3-Fig. 5, [0059-[0060], control terminal of the multiplexer is electrically connected with the clock signals), the selection signal line being also disposed within the touch display region (see annotated Fig. 6, discloses the multiplexer comprising clock signal are disposed with in the touch display region), and controlling ends of the multi-path selection units being all electrically connected with the selection signal line (Figs. 3-6, [0059]-[0060], control terminals of the multiplexers are electrically connected with the clock signals and control the output terminals of the multiplexer in a time-divisional manner).  

Regarding claim 13 (Previously Presented), Xiang teaches the limitations of parent claim 12. Xiang further teaches wherein the selection signal line inputs a gating signal to the multi-path selection units to control the input signal lines to sequentially connect to the plurality of touch drive lines (Figs. 3-6, [0059]-[0060], discloses control terminals of the multiplexers are electrically connected with the clock signals and control the output terminals of the multiplexer in a time-divisional manner based the corresponding data line group).  
Regarding claim 14 (Previously Presented), Xiang teaches the limitations of parent claim 11. Xiang further teaches wherein the drive circuit is a drive chip of touch and display driver integration (Figs. 1, Fig. 6, [0050]-[0052] discloses that the touch display panel 100 includes a plurality of touch electrodes 11, a plurality of data line groups 12, and an integrated driving circuit 15. Among them, the plurality of data lines 12 and the touch electrodes 11 can be electrically connected with an integrated driving circuit 15. Therefore, integrated driving circuit 15 in a driving chip integrating touch and display drivers).

Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

12.	Claims 3, 4 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Xiang et al. (CN 206193729 U).

Regarding claim 3 (Original), Xiang teaches the limitations of parent claim 2. Xiang discloses the two touch signal transmission line 631 are connected to each multiplexer 632 and supplies signal to eight touch signal lines 62 (see Fig. 6). Xiang does not explicitly teach claimed limitation wherein m=3.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to set m=3 in multi-channel selection unit to be electrically connected with several touch driving lines according to actual needs, since it has In re Aller, 105 USPQ 233.

Regarding claim 4 (Original), Xiang teaches the limitations of parent claim 2. Xiang discloses the two touch signal transmission line 631 are connected to each multiplexer 632 and supplies signal to eight touch signal lines 62, and such plurality of units are arranged in touch display panel (see Fig. 6). Xiang does not explicitly teach claimed limitation wherein N=648.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to set N=648 in multi-channel selection unit to be electrically connected with several touch driving lines according to actual needs, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Regarding claim 15 (Previously Presented), Xiang teaches the limitations of parent claim 3. Xiang further teaches wherein the border region further comprises a drive circuit located outside the wiring region (see annotated Fig. 6, above, the integrated drive circuit 15 is located outside of the wiring region as shown in figure), the drive circuit comprises a plurality of signal output units (Fig. 6, [0050], discloses the signal output terminals/nodes of the integrated drive circuit 15 are connected to plurality of multiplexer 632 through touch signal transmission line 631. Examiner reads signal output terminals/nodes of the integrated drive circuit 15 as signal output units), the plurality of signal output units are electrically connected with the multi-path selection units, one to one, through the input signal lines (Fig. 6, signal output terminals/nodes of the integrated drive circuit 15 are electrically connected one to one with the plurality of multiplexer 632 through  touch signal transmission line 631), and the signal output units time-divisionally drive the plurality of touch drive lines electrically connected with the multi-path selection units through the multi-path selection units (Fig. 6, [0077]-[0078] discloses each touch multiplexer 632 is electrically connected to the integrated driving circuit 15 through a touch signal transmission line 631, and the signal output from the signal output unit drives a plurality of touch signal lines 62 electrically connected to the touch multiplexer 632 through the touch multiplexer 632 in a time-sharing manner).  

Regarding claim 16 (Previously Presented), Xiang teaches the limitations of parent claim 15. Xiang further teaches a selection signal line for controlling gated paths of the multi-path selection units (Fig. 3-Fig. 5, [0059-[0060], control terminal of the multiplexer is electrically connected with the clock signals), the selection signal line being also disposed within the touch display region (see annotated Fig. 6, discloses the multiplexer comprising clock signal are disposed with in the touch display region), and controlling ends of the multi-path selection units being all electrically connected with the selection signal line (Figs. 3-6, [0059]-[0060], control terminals of the multiplexers are electrically connected with the clock signals and control the output terminals of the multiplexer in a time-divisional manner).  

Regarding claim 17 (Previously Presented), Xiang teaches the limitations of parent claim 16. Xiang further teaches wherein the selection signal line inputs a gating signal to the multi-path selection units to control the input signal lines to sequentially connect to the plurality of touch drive lines (Figs. 3-6, [0059]-[0060], discloses control terminals of the multiplexers are electrically connected with the clock signals and control the output terminals of the multiplexer in a time-divisional manner based the corresponding data line group).  

Regarding claim 18 (Previously Presented), Xiang teaches the limitations of parent claim 4. Xiang further teaches wherein the border region further comprises a drive circuit located outside the wiring region (see annotated Fig. 6, above, the integrated drive circuit 15 is located outside of the wiring region as shown in figure), the drive circuit comprises a plurality of signal (Fig. 6, [0050], discloses the signal output terminals/nodes of the integrated drive circuit 15 are connected to plurality of multiplexer 632 through touch signal transmission line 631. Examiner reads signal output terminals/nodes of the integrated drive circuit 15 as signal output units), the plurality of signal output units are electrically connected with the multi-path selection units, one to one, through the input signal lines (Fig. 6, signal output terminals/nodes of the integrated drive circuit 15 are electrically connected one to one with the plurality of multiplexer 632 through  touch signal transmission line 631), and the signal output units time-divisionally drive the plurality of touch drive lines electrically connected with the multi-path selection units through the multi-path selection units (Fig. 6, [0077]-[0078] discloses each touch multiplexer 632 is electrically connected to the integrated driving circuit 15 through a touch signal transmission line 631, and the signal output from the signal output unit drives a plurality of touch signal lines 62 electrically connected to the touch multiplexer 632 through the touch multiplexer 632 in a time-sharing manner).  

Regarding claim 19 (Previously Presented), Xiang teaches the limitations of parent claim 18. Xiang further teaches a selection signal line for controlling gated paths of the multi-path selection units (Fig. 3-Fig. 5, [0059-[0060], control terminal of the multiplexer is electrically connected with the clock signals), the selection signal line being also disposed within the touch display region (see annotated Fig. 6, discloses the multiplexer comprising clock signal are disposed with in the touch display region), and controlling ends of the multi-path selection units being all electrically connected with the selection signal line (Figs. 3-6, [0059]-[0060], control terminals of the multiplexers are electrically connected with the clock signals and control the output terminals of the multiplexer in a time-divisional manner).  

Regarding claim 20 (Previously Presented), Xiang teaches the limitations of parent claim 19. Xiang further teaches wherein the selection signal line inputs a gating signal to the multi-path (Figs. 3-6, [0059]-[0060], discloses control terminals of the multiplexers are electrically connected with the clock signals and control the output terminals of the multiplexer in a time-divisional manner based the corresponding data line group).  
Response to Arguments
13. 	Applicant's arguments filed 08/26/2021 have been fully considered but they are not persuasive.
	Applicant argues that Xiang is silent about "a plurality of signal output units", that is, Xiang does not disclose that the integrated driving circuit 15 includes a plurality of signal output units, let alone the connection relationship between the signal output units and other components and the function of the signal output units. Further, in Xiang, "touch signal transmission line 631" cannot be equal to "signal output units" in the amended claim 1, because the "signal output units" can "time-divisionally drive the plurality of touch drive lines electricallyPage 6 of 8 Application No.: 16/767,128Filed: May 27, 2020connected with the multi-path selection units through the multi-path selection units", however, in Xiang "touch signal transmission line 631" cannot drive any touch drive lines through multiplexer. Therefore, Xiang does not disclose or teach the features "wherein the border region further comprises a drive circuit located outside the wiring region, the drive circuit comprises a plurality of signal output units, the plurality of signal output units are electrically connected with the multi-path selection units, one to one, through the input signal lines, and the signal output units time-divisionally drive the plurality of touch drive lines electrically connected with the multi-path selection units through the multi-path selection units" in the amended claim 1. 
	Examiner respectfully disagrees. Xiang teaches similar claimed invention of the display panel wiring and circuit structure in the frame of the display panel for reducing the frame size in order to increase the screen-to-body ratio. Specifically, Xiang teaches the integrated drive circuit 15 located outside the wiring region as illustrated in the annotated figure 6 above. The signal 
As such, applicant’s arguments are not deemed persuasive.

Conclusion
14.	 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lee et al. (US 20200110483 A1) discloses the similar invention touch display panel includes a touch circuit, a touch electrode layer and a plurality of multiplexers. Touch circuit and plurality of multiplexers located outside of the display region. Each of the multiplexers is electrically connected to the touch circuit and the first electrodes, and each of the multiplexers is configured to output a touch sensing signal (see Fig. 1, Abstract).
15.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENJAMIN C. LEE can be reached on (571)272-2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KRISHNA P NEUPANE/Primary Examiner, Art Unit 2693